Citation Nr: 1630556	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory condition claimed as emphysema and shortness of breath to include as due to ischemic heart disease.

2.  Entitlement to a total disability evaluation based upon unemployability.



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1967 and is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This matter was remanded by the Board in December 2014 for additional development. 

The Board notes that the Veteran has filed a timely notice of disagreement (NOD) in June 2016 with regards to June 2016 RO rating decision that denied his claim for entitlement to service connection for tinnitus.  The RO responded June 2016 indicating its receipt of the Veteran's NOD and the matter was being processed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claimant has a right to compliance with the directives in a remand from the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In the December 2014 remand, the Board requested that VA provide the Veteran a medical examination.  The Board requested that the examiner provide an opinion as to whether it is at least as likely as not that any respiratory condition was incurred during a period of active service to include exposure to asbestos or, proximately due to aggravated or by a service-connected heart disability.

At a December 2014 VA examination, the examiner, who had previously examined the Veteran in August 2013 noted that it was less likely than not that any respiratory condition was caused by service to include possible exposure to asbestos.  The examiner's rationale was that there was no evidence to indicate that the Veteran's possible exposure to asbestos lead to, contributed to, or was the underlying cause of his bronchiectasis or asthma.  The Board finds that rationale is inadequate as the examiner merely restated the diagnosis and findings of the August 2013 examination report and provided a wholly conclusory opinion with no citations to the evidence of record or medical literature.  The examiner was specifically directed to address whether asbestos caused the Veteran's respiratory condition and the response to this directive was no adequate.  Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claim for service connection because an allowance of that claim could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a pulmonologist or medical doctor to determine the etiology of his respiratory condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.   

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.

After the claims file is reviewed, for each diagnosed respiratory disorder, the examiner should offer comments and an opinion addressing whether it at least as likely as not (50 percent probability or greater): 

a) that the Veteran's respiratory disorder is in any way causally or etiologically related to his active service, to include exposure to asbestos (claimed as asbestos gloves);

 b) that the Veteran's respiratory disorder is proximately due to or aggravated (beyond natural progression) by his heart disability.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




